619 So.2d 1046 (1993)
Deborah K. CLARKE, n/k/a Deborah K. Hahn, Appellant/Cross-Appellee,
v.
Thomas H. CLARKE, Appellee/Cross-Appellant.
No. 92-1923.
District Court of Appeal of Florida, Fifth District.
June 18, 1993.
*1047 Stephen M. Brewer, Titusville, for appellant/cross-appellee.
Richard A. Manzo of Manzo & Praver, P.A., Titusville, for appellee/cross-appellant.
PER CURIAM.
We affirm the trial court's rulings in this case except for the decision to deny child support to appellant. Even though appellant is not the primary custodial parent, the amount of visitation awarded appellant is so substantial that the parties' arrangement borders on being a split custody situation with appellee having primary physical custody of the parties' minor daughter. Because of this unique arrangement and the great discrepancy in the income of the parties, we reverse the denial of an award of child support to appellant and remand this cause to the trial court to award appellant a reasonable amount of child support, taking into account the best interests of the child and the unique facts and circumstances of this case.
AFFIRMED in part; REVERSED in part; REMANDED.
HARRIS and DIAMANTIS, JJ., and STROKER, R.J., Associate Judge, concur.